DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to application 16/696981 filed on 11/26/2019.  Claims 1-20 were originally presented.  Claims 1-20 were restricted.  Claims 1-15 were elected, 16-20 were cancelled, and 21-25 were added.  Therefore, claims 1-15 and 21-25 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-6 (Group I) are drawn to a system, comprising: at least one processor; and a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: maintain a diagnostic model of a patient, the diagnostic model adapted based at least in part on a condition of the patient; receive information usable as input to the diagnostic model, the information obtained from a monitoring device located in an environment of the patient; and generate a recommendation of at least one of diagnosis or treatment, the recommendation based at least in part on output of the diagnostic model, the output based at least in part on the input obtained from the monitoring device, which is within the four statutory categories (i.e. apparatus).  Claims 7-15 (Group II) are drawn to a computer-implemented method, comprising: maintaining a diagnostic model of a patient, the diagnostic model adapted based at least in part on a condition of the patient; receiving information usable as input to the diagnostic model, the information obtained from a monitoring device located in an environment of the patient; and generating a recommendation of at least one of diagnosis or treatment, the recommendation based at least in part on output of the diagnostic model, the output based at least in part on the input obtained from the monitoring device, which is within the four statutory categories (i.e. process).  Claims 21-25 (Group II) are drawn to a non-transitory computer-readable storage medium having stored thereon instructions that, in response to execution by at least one processor of a computer, cause the computer to at least: maintain a diagnostic model of a patient, the diagnostic model adapted based at least in part on a condition of the patient; receive information usable as input to the diagnostic model, the information obtained from a monitoring device located in an environment of the patient; and generate a recommendation of at least one of diagnosis or treatment, the recommendation based at least in part on output of the diagnostic model, the output based at least in part on the input obtained from the monitoring device, which is within the four statutory categories (i.e. manufacture).

Claims 1-6 (Group I) involve abstract steps, outlined in bold, of a system, comprising: at least one processor; and a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: maintain a diagnostic model of a patient, the diagnostic model adapted based at least in part on a condition of the patient; receive information usable as input to the diagnostic model, the information obtained from a monitoring device located in an environment of the patient; and generate a recommendation of at least one of diagnosis or treatment, the recommendation based at least in part on output of the diagnostic model, the output based at least in part on the input obtained from the monitoring device.  Claims 7-15 (Group II) involve abstract steps, outlined in bold, of a computer-implemented method, comprising: maintaining a diagnostic model of a patient, the diagnostic model adapted based at least in part on a condition of the patient; receiving information usable as input to the diagnostic model, the information obtained from a monitoring device located in an environment of the patient; and generating a recommendation of at least one of diagnosis or treatment, the recommendation based at least in part on output of the diagnostic model, the output based at least in part on the input obtained from the monitoring device.  Claims 21-25 (Group II) involve abstract steps, outlined in bold, of a non-transitory computer-readable storage medium having stored thereon instructions that, in response to execution by at least one processor of a computer, cause the computer to at least: maintain a diagnostic model of a patient, the diagnostic model adapted based at least in part on a condition of the patient; receive information usable as input to the diagnostic model, the information obtained from a monitoring device located in an environment of the patient; and generate a recommendation of at least one of diagnosis or treatment, the recommendation based at least in part on output of the diagnostic model, the output based at least in part on the input obtained from the monitoring device. These steps are directed to the abstract idea of generating a treatment or diagnosis recommendation based on a diagnostic model of a patient, which is covered under the categories of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves following rules to generate a treatment or diagnosis recommendation and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it involves maintaining and adapting a patient diagnostic model based on received input from a monitoring device.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-6 (Group I) are a system, comprising: at least one processor; and a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: maintain a diagnostic model of a patient, the diagnostic model adapted based at least in part on a condition of the patient; receive information usable as input to the diagnostic model, the information obtained from a monitoring device located in an environment of the patient; and generate a recommendation of at least one of diagnosis or treatment, the recommendation based at least in part on output of the diagnostic model, the output based at least in part on the input obtained from the monitoring device, in Claims 7-15 (Group II) are a computer-implemented method, comprising: maintaining a diagnostic model of a patient, the diagnostic model adapted based at least in part on a condition of the patient; receiving information usable as input to the diagnostic model, the information obtained from a monitoring device located in an environment of the patient; and generating a recommendation of at least one of diagnosis or treatment, the recommendation based at least in part on output of the diagnostic model, the output based at least in part on the input obtained from the monitoring device, in Claims 21-25 (Group II) are a non-transitory computer-readable storage medium having stored thereon instructions that, in response to execution by at least one processor of a computer, cause the computer to at least: maintain a diagnostic model of a patient, the diagnostic model adapted based at least in part on a condition of the patient; receive information usable as input to the diagnostic model, the information obtained from a monitoring device located in an environment of the patient; and generate a recommendation of at least one of diagnosis or treatment, the recommendation based at least in part on output of the diagnostic model, the output based at least in part on the input obtained from the monitoring device, amount to no more than the recitation of:  

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a diagnosis or treatment recommendation from input to a patient diagnostic model, and sends the diagnosis or treatment recommendation to be output utilizing a processor, memory, and monitoring device;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention collects data regarding a patient, and arranges the data to provide it to a user utilizing a generic computer; 

generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed determination to patient diagnosis or treatment recommendations;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by a processor, memory, and monitoring device;
Limiting the abstract idea to patient diagnosis or treatment, because limiting application of the abstract idea to patient diagnosis or treatment is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of  insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention collects patient monitoring data, which is then utilized to generate a recommendation for patient diagnosis or treatment;
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely outputs the recommendation for diagnosis or treatment of the patient.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to patient data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraph(s) of the Specification disclose that the additional elements (i.e. processor, memory, and monitoring device) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. maintaining model, receiving information, generating recommendation) that are conventional activities previously known to the pertinent industry (i.e. patient diagnosis and treatment):

[0019] In at least one embodiment, a monitoring device 102 comprises a processor 130 and a
memory 132. The processor 130 may include various forms of general-purpose or customized microprocessors capable of executing instructions stored on the memory 132. The memory 132 includes a non-transitory storage medium on which processor-executable instructions are stored. The monitoring device 102 may be a portable computing device, smartphone, internet-of-things device, and so on. The monitoring device 102 comprises a camera 110 or other sensor capable of collecting the information needed for performing the functions of the monitoring device 102. For example, rather than comprising the camera 110, the monitoring device might comprise LIDAR sensor(s), infrared sensors, audio microphones, and so on, individually or in combination.

[0131] Operations of processes described can be performed in any suitable order unless
otherwise indicated or otherwise clearly contradicted by context. Processes described ( or
variations and/or combinations thereof) may be performed under the control of one or more
computer systems configured with executable instructions and may be implemented as code
(e.g., executable instructions, one or more computer programs or one or more applications)
executing collectively on one or more processors, by hardware or combinations thereof. The
code may be stored on a computer-readable storage medium, for example, in the form of a
computer program comprising instructions executable by one or more processors. The computer readable storage medium may be non-transitory. In some embodiments, the code is stored on a
set of one or more non-transitory computer-readable storage media having stored thereon
executable instructions that, when executed (i.e., as a result of being executed) by one or more
 	processors of a computer system, cause the computer system to perform operations described
herein. The set of non-transitory computer-readable storage media may comprise multiple non transitory computer-readable storage media and one or more of individual non-transitory storage
media of the multiple non-transitory computer-readable storage media may lack all of the code
 	while the multiple non-transitory computer-readable storage media collectively store all of the
code. Further, in some embodiments, the executable instructions are executed such that different
instructions are executed by different processors. As an illustrative example, a non-transitory
computer-readable storage medium may store instructions. A main CPU may execute some of
the instructions and a graphics processor unit may execute other of the instructions. Generally,
different components of a computer system may have separate processors and different
processors may execute different subsets of the instructions.

[0132] Accordingly, in some embodiments, computer systems are configured to implement
one or more services that singly or collectively perform operations of processes described herein.
Such computer systems may, for instance, be configured with applicable hardware and/or
software that enable the performance of the operations. Further, computer systems that
implement various embodiments of the present disclosure may, in some embodiments, be single
devices and, in other embodiments, be distributed computer systems comprising multiple devices
that operate differently such that the distributed computer system performs the operations
described and such that a single device may not perform all operations.


Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient monitoring data data, and transmits the data to over a network;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. generates diagnosis or treatment recommendations from patient monitoring data) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the keeping of records of received patient monitoring data;
Recording a customer’s order, e.g. see Apple, Inc. v. Ameranth – similarly, the current invention records patient monitoring data and ;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of generating a treatment or diagnosis recommendation based on a diagnostic model of a patient.

Furthermore, dependent claims 2-6, 8-15, 22-25 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract activities such as screening information, generating recommendations based on comparison to predicted movements, receiving treatment compliance information authorized by patient, diagnose for injury or illness, adapting model to data from particular patient, recommending rehabilitative exercise, recognizing image of medication container, obtaining information using camera, recommendation based on medication compliance, converting data based on skeletal model of patient, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-15 and 21-25 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 12, 14, 21, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varaklis, et al. (US 2014/0153794 A1).

With regards to claim 1, Varaklis teaches a system, comprising: at least one processor (see at least figure 2); and a memory comprising instructions that, in response to execution by the at least one processor (see at least paragraph 0054), cause the system to at least: maintain a diagnostic model of a patient (see at least paragraph 0034-0035, system models visual representation of patient in motion in physical space and model can be used to evaluate results of patient therapy), the diagnostic model adapted based at least in part on a condition of the patient (see at least paragraph 0094, motions which the patient may perform for capture by the system may depend upon the nature of the disease or condition being evaluated, diagnosed, or suspected, the affected body or anatomical part frequency of movement and degree of movement); receive information usable as input to the diagnostic model, the information obtained from a monitoring device located in an environment of the patient (see at least paragraph 0034, system receives information from camera regarding patient motion in physical space); and generate a recommendation of at least one of diagnosis or treatment, the recommendation based at least in part on output of the diagnostic model, the output based at least in part on the input obtained from the monitoring device (see at least paragraph 0038, system provides diagnosis, results, suggestions or feedback to the patient based upon the data obtained by the system).

Claims 7 and 21 recite similar limitations and are rejected for the same reasons.

With regards to claim 4, Varaklis teaches the system of claim 1, the memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: receive information, obtained by the monitoring device, indicative of compliance with a treatment regime (see at least paragraph 0110), wherein sharing of the information by the monitoring device is authorized by the patient (see at least paragraph 0011, patient motion data is captured and conveyed to healthcare provider, interpreted as authorized by patient; paragraph 0043, information has access permission settings where different users are provided different access to the patient’s information, interpreted as authorized by patient).

With regards to claim 5, Varaklis teaches the system of claim 1, wherein the recommendation comprises information indicative of a diagnosis of at least one of an injury or illness (see at least paragraph 0024).

With regards to claim 6, Varaklis teaches the system of claim 5, the memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: initiate a workflow that, upon execution, schedules a follow-up action in response to the diagnosis (see at least paragraph 0110, prescribing a medication administration time).

With regards to claim 8, Varaklis teaches the computer-implemented method of claim 7, wherein the condition to which the diagnostic model is adapted comprises at least one of physiological data or anatomical data particular to the patient (see at least paragraph 0037).

With regards to claim 9, Varaklis teaches the computer-implemented method of claim 7, wherein the diagnostic model simulates a physical or anatomical function (see at least paragraph 0034, patient avatar’s motion corresponds to patient’s motion).

With regards to claim 12, Varaklis teaches the computer-implemented method of claim 7, wherein the recommendation comprises information indicative of performance of a rehabilitative exercise (see at least paragraph 0011, providing patient with physical therapy).

With regards to claim 14, Varaklis teaches the computer-implemented method of claim 7, further comprising: providing a reminder to assist in compliance with a treatment regime, based at least in part on information indicative of compliance received from the monitoring device (see at least paragraph 0010), wherein sharing of the information by the monitoring device is authorized by the patient (see at least paragraph 0043).

With regards to claim 22, Varaklis teaches the non-transitory computer-readable storage medium of claim 21, wherein the information is obtained from a camera of the monitoring device (see at least paragraph 0034, system receives information from camera regarding patient motion in physical space).

With regards to claim 24, Varaklis teaches the non-transitory computer-readable storage medium of claim 21, having stored thereon instructions that, in response to execution by at least one processor of a computer, cause the computer to at least: detect, in visual information obtained by the monitoring device, information indicative of compliance with a medication regime (see at least paragraph 0110), the visual information authorized for use in detecting compliance (see at least paragraph 0043); and generate the recommendation based at least in part on the information indicative of compliance with the medication regime (see at least paragraph 0110).

With regards to claim 25, Varaklis teaches the non-transitory computer-readable storage medium of claim 24, wherein conversion of the visual information to a format usable as input to the diagnostic model is based at least in part on a skeletal model of the patient (see at least paragraphs 0039-0040).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Varaklis, et al. (US 2014/0153794 A1) in view of Hal (WO 2017/132563 A1).

With regards to claim 2, Varaklis teaches the system of claim 1, wherein the information received from the monitoring device is screened, based at least in part on a …diagnostic model, for relevance to at least one of diagnosis or treatment (see at least paragraph 0082, comparing patient gait to library of gaits of patients having a range of motion-implicated disease states and gaits of motion healthy patients; paragraph 0100, system may comprise one or more if (x) then (y) loops, or an artificial intelligence such that certain predefined events can trigger a push of data).

Varaklis does not explicitly teach …second.  Hal teaches …second (see at least paragraph 0086, comparing current patient motion to motion in stored profiles, interpreted as at least a second diagnostic model, associated with a particular diagnosis).  It would have been obvious to one of ordinary skill in the art to combine the multiple diagnosis profiles of Hal into the medical motion capturing system of Varaklis with the motivation of improving diagnosing consistency while reducing time and training required to make a proper diagnosis (Hal, paragraph 0004).

With regards to claim 10, Varaklis teaches the computer-implemented method of claim 7, further comprising: screening information collected from a monitoring device for authorization to use the information, based at least in part on a …diagnostic model (see at least paragraph 0011, patient motion data is captured and conveyed to healthcare provider, interpreted as authorized by patient; paragraph 0020, motion capture used in diagnosis of human condition; paragraph 0043, information has access permission settings where different users are provided different access to the patient’s information, interpreted as authorized by patient).

Varaklis does not explicitly teach …second.  Hal teaches …second (see at least paragraph 0086, comparing current patient motion to motion in stored profiles, interpreted as at least a second diagnostic model, associated with a particular diagnosis).  It would have been obvious to one of ordinary skill in the art to combine the multiple diagnosis profiles of Hal into the medical motion capturing system of Varaklis with the motivation of improving diagnosing consistency while reducing time and training required to make a proper diagnosis (Hal, paragraph 0004).

With regards to claim 11, Hal teaches the computer-implemented method of claim 10, wherein the second diagnostic model determines relevance of the information to a medical condition for which monitoring is authorized by a user of the monitoring device (see at least paragraph 0005, diagnosing patient based on comparison with stored profiles; paragraph 0086, comparing current patient motion to motion in stored profiles, interpreted as at least a second diagnostic model, associated with a particular diagnosis).  It would have been obvious to one of ordinary skill in the art to combine the multiple diagnosis profiles of Hal into the medical motion capturing system of Varaklis with the motivation of improving diagnosing consistency while reducing time and training required to make a proper diagnosis (Hal, paragraph 0004).

Claims 3, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Varaklis, et al. (US 2014/0153794 A1) in view of Albertson, et al. (US 2008/0170123 A1).

With regards to claim 3, Varaklis teaches the system of claim 1, the memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: track movement of the patient observed by the monitoring device (see at least paragraph 0015); compare the tracked movement to movements …based at least in part on a skeletal model and information indicative of a rehabilitative exercise (see at least paragraph 0011, physical therapy; paragraph 0015, compare initial tracked movements to a secondary set of tracked movements; paragraph 0040, skeletal model); and generate the recommendation based at least in part on the comparison (see at least paragraph 0035, clinician can prescribe new or different therapy based on comparison).

Varaklis does not explicitly teach …predicted.  Albertson teaches …predicted (see at least paragraph 0005).  It would have been obvious to one of ordinary skill in the art to combine the predicted movement method of Albertson into the medical motion capturing system of Varaklis with the motivation of aiding a user in rehabilitating an injury (Albertson, paragraph 0003).

Claims 13 and 23 recite similar limitations and are rejected for the same reasons.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varaklis, et al. (US 2014/0153794 A1) in view of Hanina, et al. (US 9,317,916 B1).

With regards to claim 15, Varaklis teaches the computer-implemented method of claim 14, further comprising: obtaining the information indicative of compliance by recognizing, in video data obtained from the monitoring device, an image of …medication (see at least paragraph 0110).

Varaklis does not explicitly teach … a container of.  Hanina teaches … a container of (see at least column 11, lines 9-11).  It would have been obvious to one of ordinary skill in the art to combine the video medication container capturing method of Hanina into the medical motion capturing system of Varaklis with the motivation of using video to confirm proper medication administration (Hanina, column 1, lines 21-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sadeghi, et al. (US 2017/0293742 A1) which discloses a physiotherapist consultant performs a core set of exercises in the Human Performance Lab while around 70 reflective markers are attached to his body joints. A set of eight Motion Analysis cameras concurrently capture a regular sampling of his joint parameters over time. After recording the raw data for each exercise, the system extracts the skeletal structure of the character from it. These skeletal animations are later applied to a 3D human model to represent different visualizations. Therefore, some post processing needs to be done on the skeletal avatar to visualize a skinned human, its muscle structure and its nerve system. In addition, the geometric notion of the data allows adding graphical overlays to the visualization such as showing the angles between joints or highlighting the affected muscles.

Narayan, et al. (US 2019/0000350 A1) which discloses computerized devices capable of diagnosis tailoring for an individual, and capable of controlling effectors to deliver therapy or enhance performance also tailored to an individual. The invention integrates sensors which sense signals from measurable body systems together with external machines, to form adaptive digital networks over time of general health and health of specific body functions. The invention has applications in sleep and wakefulness, sleep-disordered breathing, other breathing disturbances, memory and cognition, monitoring and response to obesity or heart failure, monitoring and response to other conditions, and general enhancement of performance.

V. Kramar, M. Korhonen and Y. Sergeev, "Particularities of visualisation of medical and wellness data through a digital patient avatar," 14th Conference of Open Innovation Association FRUCT, 2013, pp. 45-56, doi: 10.1109/FRUCT.2013.6737944 which discloses particularities of visualisation of medical and wellness data through a digital patient avatar are given from a standpoint of a proposed approach, under which data for a visualisation may be obtained from a variety of sources through defined interfaces, while end-user interfaces of distinct complexity and level of immersion into the model may be exposed to different categories of users. A short introduction of important medical data exchange standards, specifications and models is offered. A brief overview of projects relevant to a subject of this work is given. The proposed approach is presented along with examples of use-cases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOSEPH D BURGESS/             Primary Examiner, Art Unit 3626